26 N.Y.2d 731 (1970)
In the Matter of Chester P. Williamson, Respondent,
v.
Marie C. Fermoile et al., Constituting the Civil Service Commission of the County of Niagara, Appellants.
Court of Appeals of the State of New York.
Argued December 3, 1969.
Decided January 7, 1970.
Paul H. Reid for appellant.
Samuel L. Tavano, County Attorney (Miles A. Lance of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.